Citation Nr: 9909483	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  97-13 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for schizophrenia.
 
2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).

3.  Entitlement to presumptive service connection for the 
purposes of establishing eligibility for medical treatment 
for a psychosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1996 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  Subsequently, in November 1997, the 
veteran's claims file was transferred to the RO in Chicago, 
Illinois.  The veteran was in active service from November 
1967 to November 1970. 

The Board notes that, in the November 1996 notice of 
disagreement, the veteran requested an appeal hearing at a 
local VA office, and thus, such hearing was scheduled for 
February 20, 1997.  However, in a February 7, 1997 VA form 
21-4138 (Statement in Support of Claim), the veteran 
requested that this hearing be re-scheduled for a later date.  
Additionally, in his March 1997 substantive appeal, the 
veteran once again indicated that he wished to have an appeal 
hearing at a local VA office.  As a result, the veteran's 
hearing was re-scheduled for September 16, 1997.  However, 
although the veteran's mailed hearing notice was not returned 
as undeliverable, the veteran failed to appear for the 
hearing and there has been no further request from either the 
veteran or his representative to reschedule the hearing.  
Therefore, the Board considers the veteran's request for an 
appeal hearing at a local VA office as withdrawn and will 
proceed with its review of the claims on appeal on the 
present record.  See 38 C.F.R. § 20.702 (1998).


FINDINGS OF FACT

1.  There is no competent medical evidence that indicates the 
veteran currently suffers from schizophrenia which became 
manifest within a year of his discharge of service, or which 
is otherwise related to his period of service.

2.  In a June 1991 Board decision, the Board denied the 
veteran's claim of service connection for PTSD.  
Subsequently, in an unappealed June 1992 rating decision, the 
RO continued the denial of the veteran's claim of service 
connection for PTSD.

3.  Evidence associated with the claims folder since the June 
1992 rating decision, when considered alone or in conjunction 
with all of the evidence of record, is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.

4.  The claim for presumptive service connection for the 
purposes of establishing eligibility for medical treatment 
for a psychosis is not supported by evidence showing that the 
claim is plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for schizophrenia is not well grounded.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).

2.  The June 1992 rating decision is final. 38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(1998).

3.  The evidence received since the June 1992 rating decision 
is not new and material, and the veteran's claim of service 
connection for PTSD is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998).

4.  The veteran's claim of entitlement to presumptive service 
connection for the purposes of establishing eligibility for 
medical treatment for a psychosis is not well grounded.  
38 U.S.C.A. §§ 1702, 5107 (West 1991).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Evidence.

The service medical records do not contain any indication 
that the veteran complained of or was treated for any 
psychiatric disorder/symptomatology during his period of 
service.  As to the post-service medical evidence, the record 
includes records from the VA Medical Center (VAMC) in 
Jackson, Mississippi, dated from February 1975 to March 1996 
which basically describe the treatment the veteran received 
over time for various psychiatric disorders including, but 
not limited to, polysubstance abuse, PTSD, depression, 
psychotic disorder not otherwise specified, and 
schizophrenia, latent type.  As well, records from the 
Westside VAMC in Chicago, Illinois, dated from April 1978 to 
September 1995 note the veteran was examined and treated for 
combat neurosis, PTSD by history, and chronic schizophrenia 
of undifferentiated type.

Additionally, a September 1978 VA examination report notes 
the veteran reported hearing voices since his service in 
Vietnam in 1968, being frequently depressed, and having 
suicidal ideation for years, but not during the prior three 
or four years.  Upon examination, the veteran was diagnosed 
with schizophrenia, paranoid type.  However, the Board notes 
that, other than the veteran's own reports, the examination 
report does not contain any medical findings that the 
veteran's diagnosis is related to his service. 

Furthermore, records from the VAMC in North Chicago, 
Illinois, dated February 1984, as well as VA examination 
reports dated April 1983, December 1988 and June 1989 show 
that, upon evaluation of the veteran, he was diagnosed with 
various psychiatric disorders including schizophrenia, PTSD, 
and polysubstance abuse including alcohol, crack and 
marijuana.

Medical records from the VAMC in Little Rock, Arkansas, dated 
December 1990 indicate the veteran was receiving counseling 
for PTSD and polysubstance abuse.  Specifically, the records 
show that, since his service in Vietnam with noted increase 
in severity in the last years, the veteran reported having 
recurring distressing combat-related flashbacks, auditory 
hallucinations, nightmares, intrusive memories, and emotional 
constriction and estrangement.  However, the records do not 
contain any medical findings that the veteran's 
symptomatology or diagnoses are in fact related to any 
verified stressors or are otherwise related to his service.

Moreover, records from the VAMC in Biloxi, Mississippi, and 
the VAMC in Gulfport, Mississippi, dated from January 1990 to 
May 1993 note the veteran was undergoing therapy with Social 
Work Services for his various diagnoses of schizophrenia, 
PTSD, and polysubstance abuse, as well as that the veteran 
was hospitalized from April 1993 to May 1993 for depression 
and auditory hallucinations.  Finally, the record contains 
various statements by the veteran and his representative 
tending to link his diagnoses of PTSD and schizophrenia to 
his period of service, as well as tending to indicate he has 
suffered from a psychosis since he was in the service.

II.  Service Connection for Schizophrenia.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (1998).  In 
addition, service connection may be granted for specific 
diseases or conditions which are, by law, presumed to have 
been incurred during service if manifested to a compensable 
degree within a specified period of time, as 

Furthermore, if a condition noted during service is not shown 
to be chronic, then continuity of symptomatology after 
service generally is required for service connection.  
See38 C.F.R. § 3.303(b) (1998).  The chronicity provision of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded or reopened on the basis of 38 C.F.R. § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The threshold question that must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claims for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability. See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

After a review of the record, the Board finds that the 
veteran has not submitted medical evidence showing that he 
currently suffers from schizophrenia related to his period of 
service, or which became manifest to a compensable degree 
within a one year period of his discharge from service.  
Specifically, the first indication that the veteran was 
diagnosed with schizophrenia is the medical records from the 
Jackson VAMC dating back to 1975, which is five years after 
the veteran's discharge from service.  Additionally, the 
veteran has failed to satisfy an essential element necessary 
to well ground his claim, which is the existence of a nexus 
between the claimed present disability and his period of 
service.  A well-grounded claim must be supported by 
evidence, not merely allegations.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of competent 
medical evidence to support the claim of service connection 
for schizophrenia, the Board can only conclude that the 
veteran has not presented evidence sufficient to justify a 
belief by a fair and impartial individual that his claim is 
well grounded, and the claim will be denied on that basis.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102, 3.303, 3.309 
(1998).

III.  New and Material Evidence to Reopen a Claim
of Service Connection for PTSD.

In a June 1991 Board decision, the Board denied the veteran 
service connection for PTSD.  Subsequently, in a June 1992 
rating decision, the RO continued the denial of the veteran's 
claim of service connection.  At present, as the veteran has 
attempted to reopen his claim for service connection for 
PTSD, his case is before the Board for appellate review.  
However, because the June 1992 rating decision is final, the 
veteran's claim may only be reopened if new and material 
evidence is submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (1998).

Consideration of whether new and material evidence has been 
submitted is required before the merits of the claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In the recent case of Winters v. West, No. 97-2180 (U.S. Vet. 
App. Feb. 17, 1999) (en banc), the United States Court of 
Appeals for Veterans Claims (the Court), citing Elkins  v. 
West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) (en banc), 
held that the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998):  the Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled. 

In this case, since the June 1992 final adjudication, the 
additional evidence in the file which is related to this 
issue includes: (1) records from the VAMC in Biloxi, 
Mississippi, dated from April 1993 to May 1993; (2) records 
from the VAMC in Jackson, Mississippi, dated from December 
1992 to March 1996; (3) records from the Westside VAMC in 
Chicago, Illinois, dated from September 1993 to March 1995; 
and (4) various statements by the veteran and his 
representative.

With respect to the additional evidence submitted, as section 
I of this decision addresses such evidence, no further 
discussion will be provided in this regard.  Additionally, 
the Board acknowledges the sincerity of the statements by the 
veteran and his representative.  However, these statements 
are not probative of the ultimate issue in this case, which 
is whether the veteran currently suffers from PTSD related to 
any claimed in-service stressors shown to have actually 
occurred by credible supporting evidence, because none of 
these individuals possess the medical training and expertise 
to offer a medical opinion.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994) (noting that it is the province of trained 
health care professionals to enter conclusions that require 
medical knowledge.)  As the veteran and his representative 
are laypersons, they lack the medical training and expertise 
necessary to render an opinion regarding the etiology and 
current diagnosis of PTSD.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  And hence, where as here, the 
resolution of an issue turns on a medical matter, lay 
evidence, without more, can not serve as a predicate upon 
which to reopen the previously denied claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995).

After a review of the additional evidence submitted 
subsequent to the June 1992 RO's denial, the Board finds that 
the veteran has not submitted new and material evidence which 
would allow a reopening of his claim.  Essentially, what was 
missing at the time of the June 1992 rating decision, and 
what continues to be missing, is specific evidence regarding 
the veteran's alleged in-service stressor such that would 
allow the RO to verify the actual occurrence of such 
stressing experiences.  As well, the record lacks competent 
medical evidence indicating that the veteran currently 
suffers from PTSD related to any claimed in-service stressor 
which has been verified.  See 38 C.F.R. § 3.304(f) (1998).  
Therefore, as the additional evidence submitted, when 
considered alone or in conjunction with all of the evidence 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim, 
this evidence does not constitute "new and material" 
evidence as contemplated by law.  As such, the additional 
evidence submitted does not provide a basis to reopen the 
veteran's claim of service connection for PTSD.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Board acknowledges it has considered and decided the 
veteran's appeal on a ground different from that of the RO, 
which denied his claim of entitlement to service connection 
for PTSD on the merits.  However, the Board finds that the 
appellant has not been prejudiced by the RO's decision 
because, in considering the claim on the merits, the RO 
afforded the claimant greater consideration than his claim in 
fact warranted under the circumstances.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  To remand this case 
to the RO for consideration of the issue of whether new and 
material evidence has been submitted to reopen the claim 
would be pointless and, in light of the law cited above, 
would not result in a determination favorable to him.  
VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

Additionally, in arriving at its conclusion, the Board 
applied the three-step process defined in Winters v. West, 
No. 97-2180 (U.S. Vet. App. Feb. 17, 1999), Elkins  v. West, 
No. 97-1534 (U.S. Vet. App. Feb. 17, 1999), and Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), while the RO did not 
have the opportunity to apply it in considering and deciding 
the veteran's claim.  However, the Board concludes that, as 
the appellant has not been prejudiced by the Board's 
application of the three-step process described above, there 
is no need to remand the veteran's claim to the RO for 
further consideration in this regard.  See Bernard, supra.

IV.  Presumptive Service Connection for the Purposes of 
Establishing Eligibility for Medical Treatment for a 
Psychosis.

Pursuant to 38 U.S.C.A. § 1702, any veteran of World War II, 
the Korean conflict, the Vietnam era, or the Persian Gulf 
War, who developed an active psychosis within two years of 
separation from active military service, or before May 8, 
1977, 

In the instant case, the evidence shows the veteran's initial 
psychosis/schizophrenia appeared more than five years after 
his separation from service, and thus, it is not subject to 
presumptive service connection under the provisions of this 
statute.  As such, there is no plausible basis upon which to 
predicate this claim and it is denied as not well grounded.  
See 38 U.S.C.A. §§ 1702, 5107 (West 1991).















ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for schizophrenia is denied. 

New and material evidence has not been submitted to reopen 
the claim of service connection for PTSD, and the benefit 
sought on appeal is denied.

Evidence of a well-grounded claim not having been submitted, 
entitlement to presumptive service connection for the 
purposes of establishing eligibility for medical treatment 
for a psychosis is denied. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 
- 11 -


- 1 -


